                                          Case 1:20-cv-02865-RMI Document 13 Filed 09/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    LISA O LEWIS,                                   Case No. 20-cv-02865-SI
                                   8                  Plaintiff,
                                                                                        ORDER REASSIGNING ACTION
                                   9            v.

                                  10    ANDREW SAUL,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Both parties in this Social Security appeal have consented to the jurisdiction of a

                                  14   Magistrate Judge. Dkt. Nos. 7, 12. The matter is hereby transferred to the Assignment Committee

                                  15   for reassignment to a Magistrate Judge.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 18, 2020

                                  19                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                  20                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
